DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0062382 to ANDREJCZUK et al. (“ANDREJCZUK”).
Regarding claims 10, 12, and 13, ANDREJCZUK discloses a washing machine appliance comprising:
a tub (tub 34);
a basket (basket 30) rotatably positioned within the tub;
an impeller base (impeller 120) rotatably mounted within the basket and defining a rotation axis, the impeller base comprising one or more impeller fins (not numbered; see, e.g., Fig. 1) extending radially outward from the rotation axis,
a mounting face (connector 122) disposed radially inward from the one or more impeller fins, mounting face comprising a threaded bracket (threads 124) defining a central passage and a mounting thread extending about the rotation axis, and 
an impeller cap (cover 130; see ¶ [0160]-[0162]) extending across the central passage to move axially therealong;
an extended post (agitator 150) removably attached to the impeller base to rotate therewith, the extended post comprising a base body extending along the rotation axis between a bottom end proximal to the impeller base and a top end distal to the impeller base (see, e.g., Figs. 1 and 3),
an auger fin extending radially from the base body between the bottom end and the top end (see auger fin on agitator 150 in Figs. 1 and 3), and
a mating face (connector 152) disposed on the bottom end, the mating face defining a mating thread (thread 154) matched to the mounting thread to rotatably enmesh therewith,
wherein the extended post further defines an enlarged handle at the top end (note enlarged handle at top of post 150 in Figs. 1 and 3),
wherein the mounting thread defines a first axial detent, and wherein the mating thread defines a second axial detent matched to the first axial detent for receipt therein (note male/female thread configuration in Figs. 1 and 3, and described in ¶ [0158]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDREJCZUK in view of U 2018/0155864 to ALEXANDER et al. (“ALEXANDER”).
Re claim 14, ANDREJCZUK, supra, discloses the claimed invention including an impeller base with mounting threads for an extended post/agitator and an impeller cover.  ANDREJCZUK does not disclose a secondary cap thread about the rotation axis to receive the impeller cap.  ALEXANDER (at ¶ 0019]) teaches that it is known in the art to provide an agitator with a removable cap using various releasable fastening means, such as “threaded, snapped, pressed, bayonet, etc.” 
Therefore, the position is taken that it would have been obvious at the time of effective filing to releasably mount the impeller cap of ANDREJCZUK using known cap fastening means, such as a threaded fastening means, to yield the same and predictable results of removably fastening a cap to an impeller/agitator of a washing machine.
Regarding claims 15-17, the use of a conventional thread configuration such as that in ALEXANDER would readily result in the claimed configurations.
Regarding claim 18, the combination of ANDREJCZUK and ALEXANDER above does not expressly disclose plural impeller cap apertures and extended post tabs extending axially for purposes of fastening.  However, ANDREJCZUK discloses numerous embodiments (see, e.g., Figs. 69-73) employing axially aligned guide apertures and tabs for fastening the extended post/agitator to the impeller base.  Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the impeller cap and extended post configuration in the combination of ANDREJCZUK and ALEXANDER with axially aligned apertures and tabs in the manner claimed to yield the predictable results of aligning and fastening an extended post/agitator to an impeller base.

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711